Citation Nr: 0405943	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  01-08 252	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to basic eligibility for VA medical services.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant had active duty for training from June 3, 1959 
to December 5, 1959, with subsequent service in the United 
States Army Reserve.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Shreveport, Louisiana which denied the appellant's claim 
for basic eligibility for VA medical services.  The case was 
forwarded to the Board from the New Orleans RO.


FINDINGS OF FACT

1.  The appellant had active duty for training from June 3, 
1959 to December 5, 1959.

2.  The appellant has no established service-connected 
disabilities and does not have "active military service".


CONCLUSION OF LAW

The appellant does not have basic eligibility for VA medical 
services.  38 U.S.C.A. §§ 101(2) and (24), 1710(a) (West 
2002); 38 C.F.R. §§ 3.1(d), 17.36, 17.37  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION



Shortly prior to the inception of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

Under the VCAA, VA will refrain from or discontinue assisting 
a claimant in obtaining evidence for a claim if the evidence 
obtained indicates that there is no reasonable possibility 
that further assistance would substantiate the claim, such as 
cases in which the appellant is requesting a benefit to which 
he is not entitled as a matter of law or when the claimant is 
ineligible because of lack of qualifying service, lack of 
veteran status or other lack of legal eligibility.  See 38 
U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2003).  As discussed below, the Board finds that the 
appellant is ineligible for the benefit sought, and thus 
further assistance will not be provided.

Analysis

The Board notes that VA will furnish hospital care and 
medical services when needed to any veteran under 
circumstances specified by law and regulation. 38 U.S.C.A. 
§ 1710(a) (West 2002); 38 C.F.R. §§ 17.36, 17.37 (2003).

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997); 
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).

The term "veteran" is defined by law as a person who served 
in the active military, naval, or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2003).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24) (West 2002).

The appellant had active duty for training from June 3, 1959 
to December 5, 1959, with subsequent service in the United 
States Army Reserve.  The appellant has no established 
service-connected disabilities and does not have "active 
military service", and therefore is not considered a 
"veteran" for VA purposes (see 38 U.S.C.A. § 101(2) and § 
101(24) (West 2002).

The burden is on the appellant to establish, by a 
preponderance of the evidence, that he is a "veteran", and 
the reasonable doubt doctrine does not apply to this 
question.  See, e.g., Holmes, supra; Aguilar, supra.  The 
appellant has not demonstrated that he is a "veteran" as 
defined by VA law and regulation.  Hence he is not eligible 
for VA medical services.

A claim by a claimant whose service department records fail 
to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The Board holds that, as a 
matter of law, the appellant is not eligible for VA medical 
services.


ORDER

Basic eligibility for VA medical services is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



